DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liao et al. (US 2018/0002839, henceforth known as Liao).
	Regarding Claim 1, Liao discloses a knitted fabric (elastic fibers 12 and low-melt fiber 18 are plated with hard fiber 414 to form a knit fabric 10, para 0051, Fig. 3) comprising: a first polymeric yarn of a first material (first yarn could be Interpreted to be elastic fibers 12 or hard fiber 14, para 0051; fabric comprising a first type 1 of rigid fiber, a second type 2 of elastic fiber, [0002]), the first polymeric yarn forming a base of the knitted fabric (elastic fibers 12 and low-melt fiber 18 are plated with hard fiber 14 to form a knit fabric 10, [0051], Fig. 3), and a second polymeric yarn of a second material, the second material being different from the first material and having a lower melting temperature than the first material (low-melt fiber 18, [0O51]), the .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Gessler et al. (US 2004/0074569, hereinafter Gessler)
Liao discloses the knitted fabric of claim 7, but fails to explicitly disclose that the copolyimide yarn comprises Grilon K85.  Gessler is in the field of heat melted threads (fixing thread used for sewing is advantageously a thermoplastic thread or a hot melt yarn, para 0019) . 

Claims 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Malloy et al. (US 2017/0036412, hereinafter Malloy) in view of Liao.
Regarding Claim 9, Malloy discloses an article (thermal sleeve for routing and protecting elongate members, abstract) comprising: an enclosure forming an external surface of the article (elongate members 14, such as wires, a wire harness, or conduit, para 0031, comprises a jacket surrounding a plurality of core members, Figs. 2-3) and a fabric cover surrounding at least a portion of the external surface of the article (tubular woven sleeve 10, para 0031, Fig. 3), the fabric cover comprising a first polymeric yarn of a first material, the first polymeric yarn forming a base of the fabric (first fill yarn 26a is provided as a standard monofilament, such as of natural PET, para 0032), and a second polymeric yarn of a second material, the second material being different from the first material and having a lower melting temperature than the first material (second fill yarn 26b is provided as a low melt yarn formed, at least in part, of a low melt material 25, para 0032), and upon an application of heat to the fabric cover, the second polymeric yarn forms an adhesive and cohesive mechanical attachment to itself and forms a tightknit structural bond within the fabric without the use of a glue adhesive (melted material 
Regarding Claim 10, modified Malloy fails to explicitly disclose wherein the knitted fabric cover is elastic and the first polymeric yarn can move relative to the second polymeric yarn prior to the application of heat to the knitted fabric. Liao teaches wherein the knitted fabric cover is elastic (elastic fibers 12 and low-melt fiber 18 are plated with hard fiber 74 to form a knit fabric 10, para 0051, Fig. 3) and the first polymeric yarn can move relative to the second polymeric yarn prior to the application of heat to the knitted fabric, low-melt fiber locks and behaves as regular rigid textile fibers with good flexibility and softness under normal textile and finishing processes; however, after thermal activating process, the low-melt fiber becomes stiffen, partially fused and adhered to the other neighbor fibers, including in elastic fiber, rigid fiber and other low-melt fibers; such stiffen yarns and cross-linking structure restrict the 
Regarding Claim 11, modified Malloy fails to explicitly disclose wherein the first polymeric yarn is knitted with the second polymeric yarn by plaiting. Liao teaches wherein the first polymeric  yarn is knitted with the second polymeric yarn by plaiting (elastic fibers 12 and low-melt fiber 18 are plated with hard fiber 14 to form a knit fabric 10, para 0054, Fig. 3). It would have been obvious to one of ordinary skill in the art at the time of the Invention to modify Malloy with the teaching of Liao for the purpose of providing an elastic heat settable fabric and thereby allow the sleeve to be stretched during positioning.
Regarding Claim 12, modified Malloy discloses the article of claim 11, wherein the fabric cover is placed over the article and positioned to surround the portion of the external surface of the article before the application of heat to the fabric cover (disposing the woven wall over a mandrel and heating the second fill yarn to cause at least 3 portion of the second fill yarn to melt and bond with the abutting first fill yarn and abutting portions of the warp yarn, thereby acting to lock the bonded yarns together, para 0613), but fails to explicitly disclose wherein the fabric is a knit fabric. Liao teaches a knit fabric (elastic fibers 12 and low-melt fiber 18 are plated with hard fiber 14 to form a knit fabric 10, para 0051, Fig. 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Malloy with the teaching of Liao for the purpose of providing an elastic heat settable fabric and thereby allow the sleeve to be stretched during positioning. 

stretched during positioning.
Regarding Claim 14, modified Malloy fails to explicitly disclose the first polymeric yarn is a nylon yarn, Liao teaches wherein the first polymeric yarn is a nylon yarn (elastic fiber and rigid filament, such as nylon or polyester fiber, para 6070). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Malloy with the teaching of Liao for the purpose of providing an elastic heat settable fabric and thereby allow the sleeve to be stretched during positioning.
Regarding Claim 15, modified Malloy fails to explicitly disclose the first polymeric yarn is a cotton yarn. Liao teaches the first polymeric yarn is a cotton yarn ("rigid fiber’ refers to a yarn which is substantially non-elastic, such as polyester, cotton, nylon, rayon, or wool, para 0031). It would have been obvious to one of ordinary skill in the art at the time of the invention 
Regarding Claim 16, modified Malloy fails to explicitly disclose the second polymeric yarn comprises a copolyimide yarn. Liao teaches wherein the second polymeric yarn comprises a copolyimide yarn low-melt fiber useful in this invention can be selected from the group consisting of polyolefin, polyimide, polyetherketone, polyamide imide, polyetherimide, and mixtures thereof, para 0079). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Malloy with the teaching of Liao for the purpose of providing an elastic heat settable fabric and thereby allow the sleeve to be stretched during positioning. 
Regarding Claim 17, modified Malloy discloses the article of claim 15. In regards to wherein the article comprises a speaker, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the sleeve of Malloy is configured to protect elongate members (thermal sleeve for routing and protecting elongate members, abstract), and therefore is capable of being applied to a speaker having an elongate configuration. 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Malloy. 
Liao discloses a method for producing and using a knitted fabric (elastic fibers 12 and low-melt fiber 18 are plated with hard fiber 14 to form a knit fabric 10, para 0054, Fig. 3), the method comprising: plaiting a first polymeric yarn of a first material with a second polymeric 
	Regarding Claim 19, modified Liao discloses the method of claim 18, wherein the first material comprises polyester, nylon, or cotton ("rigid fiber" refers to a yarn which is substantially non-elastic, such as polyester, cotton, nylon, rayon, or wool, para 0031) “elastic fiber” refers to the fiber that can provide elasticity and recovery for stretch fabric; it comprises "elastomeric fiber’, “elastoester fiber’, spandex, “polyester bi-component filament” and others throughout the specification para 0036:; "elastoester” is a manufactured filament in which the fiber forming substance is a long chain synthetic polymer composed of at least 50% by weight of aliphatic polyether and at least 35% by weight of polyester, para 0034).
.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw